Exhibit 10.54

RESTRICTED LAZARD FUND INTEREST AGREEMENT

THIS AGREEMENT, dated as of [DATE], between Lazard Group LLC, a Delaware limited
liability company (the “Company”), on its behalf and on behalf of its applicable
Affiliate (as defined under the definitional rules of Section 1(a) below), and
[NAME] (the “Employee”).

W I T N E S S E T H

In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:

 

  1. Grant and Investment Elections.

(a) Subject to the provisions of this Agreement, the Company, on its behalf and
on behalf of its applicable Affiliate, hereby grants to the Employee, as of the
date set forth above (the “Grant Date”), $[AMOUNT] (the “Fund Interest Amount”),
which shall be invested in one or more of the specified portfolios of The Lazard
Funds Inc., as may be offered by the Company for this purpose from time to time
(the “Company Funds”), in the manner specified by the Employee, subject to
minimum allocations as established by the Administrator (as defined below) from
time to time. The Employee’s initial allocation shall be specified on a form or
by other means (including electronically) as established by the Administrator
(the “Investment Election Form”). All capitalized terms used herein, to the
extent not defined, shall have the meaning set forth in the Lazard Ltd 2008
Incentive Compensation Plan (the “Plan”).

(b) As of [DATE] or, if earlier and only if permitted by the Administrator, the
business day following the date on which the Employee submits the Investment
Election Form in accordance with Section 1(c) below (the “Effective Date”), the
Company, or one of its Affiliates, shall purchase on the Employee’s behalf
interests from the applicable Company Funds (the “Lazard Fund Interests”) using
the Fund Interest Amount, in accordance with the allocations specified by the
Employee in the Investment Election Form. The Lazard Fund Interests will be held
in a restricted brokerage account established at Lazard Capital Markets LLC
(“LCM”) or such other location as may be determined by the Administrator, for
which Lazard Asset Management LLC will be the owner of record, as custodian, for
the benefit of the Employee (the “Fund Account”). The Lazard Fund Interests will
be beneficially owned by the Employee, subject to forfeiture in accordance with
Section 2. For the avoidance of doubt, the Lazard Fund Interests constitute
property that will be transferred to the Employee on the Effective Date for
purposes of Section 83 of the Internal Revenue Code of 1986, as amended (the
“Code”).

(c) The Employee shall submit, in accordance with procedures established from
time to time by the Company (the “Administrator”), the Investment Election Form
with respect to the Fund Interest Amount during the period established by the
Administrator in its sole discretion, which period shall end no later than
[DATE]; provided that, once the Employee has submitted the Investment Election
Form, such election shall be irrevocable until a Reallocation Date, if any. Such
Investment Election Form shall designate the percentage of the Fund Interest
Amount that shall be invested in each Company Fund. Without limiting the
generality of Sections 11 and 12 below, the Administrator, in its sole
discretion, may (i) establish rules governing the Employee’s ability to
reallocate investments in the Fund Account among the various Company Funds,
(ii) establish any minimum and maximum percentages of the Fund Interest Amount
that may be invested in each Company Fund, (iii) determine the Company
investment funds that may be offered as Company Funds from time to time,
(iv) determine the consequences of eliminating a

 

1



--------------------------------------------------------------------------------

Company investment fund from the list of Company Funds and (v) establish rules
or procedures governing such other matters as it determines are necessary or
advisable for the proper administration of this Agreement. If the Employee fails
to properly complete and submit the Investment Election Form by [DATE], the Fund
Interest Amount will be invested pro rata in each Company Fund as of such date.
Unless otherwise directed by the Employee in accordance with Section 1(d) below,
subject to the Administrator’s authority pursuant to this Section 1(c), the
allocation of the Fund Interest Amount among the Company Funds shall not be
changed from the initial allocation.

(d) Unless the Administrator determines otherwise, the Employee will be
permitted to reallocate the investments in the Company Funds at least once
annually (each such date, a “Reallocation Date”) by completing a new Investment
Election Form, as may be updated by the Administrator from time to time, which
shall be submitted in accordance with procedures established from time to time
by the Administrator.

(e) The Employee shall receive statements from LCM (or such other broker-dealer,
as applicable) with respect to the Lazard Fund Interests and Fund Account in
such a manner and at such times as are consistent with LCM’s (or such other
broker-dealer’s, as applicable) standard procedures.

 

  2. Vesting of Lazard Fund Interests.

(a) Subject to the terms and conditions of this Agreement, the Lazard Fund
Interests shall vest and no longer be subject to any restriction (such period
during which restrictions apply to the Lazard Fund Interests is the “Restriction
Period”) in accordance with the following schedule: 1/3rd of the Lazard Fund
Interests shall vest on [DATE] and 2/3rds of the Lazard Fund Interests shall
vest on [DATE]. Each of [DATE] and [DATE] is referred to herein, as applicable,
as the “Vesting Date”. Unless the Administrator determines otherwise, on each
Vesting Date, the percentage of Lazard Fund Interests that shall have vested
shall be applied pro rata to all Lazard Fund Interests in the Employee’s Fund
Account regardless of the Company Fund in which such Lazard Fund Interests are
invested on such Vesting Date.

(b) Except as set forth in Section 2(f) below, in the event that the Employee
incurs a Termination of Employment during the applicable Restriction Period for
any reason not set forth in Section 2(c) or 2(e), all unvested Lazard Fund
Interests shall be forfeited by the Employee effective immediately upon such
Termination of Employment. For purposes of this Section 2(b), the Employee will
be deemed to have incurred a Termination of Employment on the date that the
Employee provides notice of termination to the Company, and accordingly, all
unvested Lazard Fund Interests shall be forfeited by the Employee immediately
upon delivery of any such notice.

(c)(i) Except as set forth in Section 2(f) below, in the event that the Employee
(A) incurs a Termination of Employment during the applicable Restriction Period
due to the Employee’s Disability or due to a Termination of Employment by the
Company other than for Cause or (B) at any time during the applicable
Restriction Period, meets the requirements of the retirement policy applicable
to equity awards granted under the Plan, as in effect from time to time (such
Employee, a “Retirement Eligible Employee”), then, in each case, subject to
Sections 2(d) and 3, the Lazard Fund Interests shall vest immediately following
the date that the Employee is no longer required to perform any additional
services in order to retain such Lazard Fund Interests (the date that such
Lazard Fund Interests vest is the “Initial Vesting Date”). Within 30 days
following the Initial Vesting Date, the percentage of the Lazard Fund Interests
that vested pursuant to the preceding sentence equal to the amount that the
Administrator determines, in its sole discretion, is necessary to satisfy the
Employee’s tax liability incurred as a result of

 

2



--------------------------------------------------------------------------------

such vesting will be transferred to an unrestricted brokerage account at LCM (or
such other broker-dealer as is selected by the Administrator from time to time,
as applicable) in the Employee’s name (such Lazard Fund Interests, the
“Transferable Interests”), and the Employee shall be permitted to dispose of
such Transferable Interests. All vested Lazard Fund Interests following the
Initial Vesting Date that are not Transferable Interests (such Lazard Fund
Interests, the “Remaining Interests”) will remain subject to the restrictions
set forth in this Agreement until the applicable date that such Remaining
Interests otherwise would have vested in accordance with this Agreement (each
such date, a “Final Vesting Date”). Accordingly, prior to the applicable Final
Vesting Date, neither the Employee nor any of the Employee’s creditors or
beneficiaries will have the right to subject the Remaining Interests to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
hedge, exchange, attachment or garnishment or any similar transaction.
Furthermore, for the avoidance of doubt, the Remaining Interests shall continue
to be subject to the forfeiture provisions set forth in this Agreement
(including, without limitation, those relating to violation of the restrictive
covenants set forth in Appendix A, which are incorporated herein by reference
(the “Restrictive Covenants”)) until the applicable Final Vesting Date.

(ii) In the event that the Employee incurs a Termination of Employment during
the applicable Restriction Period due to the Employee’s death or, subject to
Section 2(d), dies during the applicable Restriction Period subsequent to a
Termination of Employment as described in Section 2(c)(i) or 2(e), all Lazard
Fund Interests, including any Remaining Interests, if applicable, shall
automatically vest, and all forfeiture provisions shall lapse, as applicable, on
the date of death.

(d) In the event that the Employee violates any of the provisions of the
Restrictive Covenants, all outstanding vested or unvested Lazard Fund Interests
and, if applicable, prior to the relevant Final Vesting Date, all Remaining
Interests, shall be forfeited and canceled. Notwithstanding that certain
Restrictive Covenants apply for only a limited period following Termination of
Employment, in the event that the Employee’s employment with the Company
terminates by reason of retirement in accordance with Section 2(e) below, the
Employee will forfeit any outstanding Remaining Interests if the Employee does
not comply with all Restrictive Covenants until the applicable Final Vesting
Date. Furthermore, in the event that the Employee incurs a Termination of
Employment for Cause, the Employee will forfeit all outstanding Remaining
Interests.

(e) On and after the date an Employee becomes a Retirement Eligible Employee,
the Employee will be permitted to retire from the Company and its Subsidiaries
and Affiliates and, subject to the restrictions set forth in this Agreement, the
forfeiture provisions on the Remaining Interests will continue to lapse
following retirement.

(f)(i) Except as otherwise provided in this Section 2(f)(i) and Section 2(f)(ii)
below, following a Change in Control, the unvested but outstanding Lazard Fund
Interests, including any Remaining Interests, shall remain outstanding through
the applicable Vesting Date (or, as applicable, Final Vesting Date); provided,
however, that in the event that the Employee incurs a Termination of Employment
upon or following a Change in Control but prior to the applicable Vesting Date
under any of the circumstances described in Section 2(c) or Section 2(e) above,
the date of such Termination of Employment shall be deemed to be the Vesting
Date, and all Lazard Fund Interests then outstanding shall be Transferable
Interests. Furthermore, in the event that the Employee incurs a Termination of
Employment under any of the circumstances described in Section 2(c) or
Section 2(e) above prior to the applicable Vesting Date and prior to a Change in
Control, upon a Change in Control, the date of the Change in Control shall be
deemed to be the Vesting Date for purposes of the unvested Lazard Fund Interests
(and the Final Vesting Date for any Remaining Interests) then held by the
Employee.

 

3



--------------------------------------------------------------------------------

(ii) Notwithstanding the foregoing, in the event of a Change in Control prior to
the applicable Vesting Date, unless (A) the unvested but outstanding Lazard Fund
Interests, including any Remaining Interests, remain outstanding following a
Change in Control, (B) the material terms and conditions of such Lazard Fund
Interests (and, if applicable, Remaining Interests) as in effect immediately
prior to the Change in Control are preserved following the Change in Control
(including, without limitation, with respect to the vesting schedules, the
intrinsic value of the Lazard Fund Interests (and, if applicable, Remaining
Interests), and the reallocation provisions) and (C) the investment funds that
are offered following the Change in Control are the same as, or substantially
similar to, the investment funds in which the Employee has invested as of the
Change in Control, the date of the Change in Control shall be deemed to be the
Vesting Date for purposes of such Lazard Fund Interests (and the Final Vesting
Date for purposes of any Remaining Interests then outstanding) and such Lazard
Fund Interests (and, if applicable, Remaining Interests) shall automatically
vest and all forfeiture provisions shall lapse, as applicable, as of such date.

 

  3. Transfer of Unrestricted Lazard Fund Interests.

As soon as practicable (but in no event more than 30 days) after any Lazard Fund
Interest has vested and is no longer subject to the applicable Restriction
Period or after any Remaining Interest is no longer subject to any restrictions,
the Company shall, subject to Section 6, deliver to the Employee an
unrestricted, freely-transferable Lazard Fund Interest, which shall be
transferred to an unrestricted brokerage account at LCM (or such other
broker-dealer, as applicable) in the Employee’s name. Notwithstanding the
foregoing, the Company shall be entitled to hold the unrestricted Lazard Fund
Interests to be transferred upon vesting and lapse of all restrictions until the
Company shall have received from the Employee a duly executed Form W-9 or W-8,
as applicable.

 

  4. Nontransferability of the Lazard Fund Interests.

During the applicable Restriction Period and until such time as the Lazard Fund
Interests, including, if applicable, any Remaining Interests, have ultimately
vested and the unrestricted Lazard Fund Interests have been transferred to the
unrestricted brokerage account as provided in Section 3 above, unless the
Administrator determines otherwise, the Lazard Fund Interests, including, if
applicable, any Remaining Interests, but excluding the Transferable Interests
(if any), shall not be transferable by the Employee by means of sale,
assignment, exchange, encumbrance, pledge, hedge or otherwise.

 

  5. Distributions, Rights as a Holder of Interests in Company Funds.

If any Company Fund in which the Employee holds an interest distributes earnings
with respect to an unvested Lazard Fund Interest, or with respect to any
Remaining Interests, in each case, prior to the date on which the unrestricted
Lazard Fund Interests are transferred to the unrestricted brokerage account as
provided in Section 3 above, the Fund Account shall be credited as follows. In
the event distributions are made in cash, such cash distributions shall be
automatically reinvested in the applicable Company Fund, and the additional
Lazard Fund Interests shall be held in the Fund Account. In the event any
Company Fund in which the Employee holds an interest makes an in-kind
distribution, extraordinary distribution (whether distributed in other
securities or other property) or adjustment with respect to the Lazard Fund
Interests or Remaining Interests, such distributions shall be held in the Fund
Account and such adjustments shall be reflected in the Fund Account. In the
event of distributions made in cash, in-kind or in other securities or other
property, additional Lazard Fund Interests and any other securities or property
held in the Fund Account shall vest concurrently with the underlying Lazard Fund
Interests or

 

4



--------------------------------------------------------------------------------

Remaining Interests, as applicable, and be treated as Lazard Fund Interests or
Remaining Interests, as applicable, for all purposes of this Agreement. For the
avoidance of doubt, in the event that any Lazard Fund Interests and Remaining
Interests are forfeited in accordance with this Agreement, the distributions
with respect to any such interests will also be forfeited. Notwithstanding the
foregoing, subject to Sections 2(c)(i) and 3 and any other applicable law or
agreement, from and after the Effective Date, the Employee will be entitled to
exercise voting rights with respect to the Remaining Interests.

 

  6. Payment of Transfer Taxes, Fees and Other Expenses.

The Company agrees to pay any and all original issue taxes and transfer taxes
that may be imposed in connection with the purchase of any Lazard Fund Interest
or the transfer of an unrestricted Lazard Fund Interest to an unrestricted
brokerage account as provided in Section 3 above, together with any and all
other fees and expenses necessarily incurred by the Company in connection
therewith.

 

  7. Taxes and Withholding.

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income tax
purposes with respect to any Lazard Fund Interests, the Employee shall pay to
the Company or its applicable Affiliate, or make arrangements satisfactory to
the Company or its applicable Affiliate regarding the payment of, any federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to such amount. Except as otherwise
required by applicable law, the Company will report that the Employee will be
taxed on the full value of the Lazard Fund Interests on the date that the
Employee is no longer required to perform any additional services in order to
retain such Lazard Fund Interests. The obligations of the Company under this
Agreement shall be conditioned on compliance by the Employee with this
Section 7, and the Company or its applicable Affiliate shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Employee, including deducting such amount from the delivery
of Lazard Fund Interests that gives rise to the withholding requirement.
Notwithstanding the foregoing, the Company or an Affiliate may, in the Company’s
sole discretion and subject to such other terms and conditions as the Company
may determine, (a) if the Employee is subject to withholding as a matter of
applicable law as of the applicable vesting date, retain that portion of the
Transferable Interests (which may be all of the Transferable Interests) that the
Company determines has a value that the Company or an Affiliate is required by
applicable law to remit to the appropriate taxing authorities on the Employee’s
behalf in connection with the vesting of the Lazard Fund Interests and (b) if
the Employee is not subject to withholding as a matter of applicable law as of
the applicable vesting date (including if the Employee is a member of the
Company who reports income from the Company and its Affiliates on Schedule K-1
to the Company’s Federal income tax return) and pursuant to the prior written
approval of the Company, retain some or all of the Transferable Interests and
have the Company or such Affiliate either (i) remit the relevant taxes on the
Employee’s behalf to the appropriate taxing authorities or (ii) deposit cash
equal to the value of the Transferable Interests retained by the Company or an
Affiliate (as reasonably determined by the Company) into the Employee’s tax
advance account (if any). Prior to an Initial Vesting Date, the Company will
notify the Employee of (A) how many Lazard Fund Interests will vest on such
Initial Vesting Date and (B) the portion, if any, of the Transferable Interests
that the Company or an Affiliate will retain pursuant to clause (a) or (b), as
applicable, of the immediately preceding sentence.

 

5



--------------------------------------------------------------------------------

  8. Disgorgement of Tax Benefits.

In the event that the Employee retires from the Company in accordance with
Section 2(e) above and, after the Employee’s retirement, the Employee forfeits
the Remaining Interests and any distributions thereon, the Employee shall
disgorge to the Company any current or future tax benefit the Employee may
derive from the forfeiture of any Lazard Fund Interests and distributions
thereon at the time the Employee derives such tax benefit. The Employee agrees
to use reasonable best efforts to claim any tax benefit from such forfeiture
that the Company reasonably determines is available to the Employee on all
relevant tax returns. Notwithstanding the foregoing, this Section 8 shall not
apply in the event of a Change in Control or a Termination of Employment other
than for Cause or due to death or Disability.

 

  9. Effect of Agreement.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company. The
invalidity or enforceability of any provision of this Agreement shall not affect
the validity or enforceability of any other provision of this Agreement. Nothing
in this Agreement shall confer upon the Employee any right to continue in the
employ of the Company or any of its Affiliates or interfere in any way with the
right of the Company or any such Affiliates to terminate the Employee’s
employment at any time. Until the Lazard Fund Interests vest and all
restrictions lapse, the Employee shall not have any rights as an interest holder
with respect to the Lazard Fund Interests or any underlying Company Funds,
except as specifically provided herein (including, for the avoidance of doubt,
pursuant to Section 1(b) above).

 

  10. Laws Applicable to Construction; Consent to Jurisdiction.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York (United States of America), without regard to
principles of conflict of laws, which could cause the application of the law of
any jurisdiction other than the State of New York. By accepting the Lazard Fund
Interests, the Employee agrees to and is bound by the Restrictive Covenants.

(b) Subject to the provisions of Section 10(c), any controversy or claim between
the Employee and the Company or its Affiliates arising out of or relating to or
concerning the provisions of this Agreement shall be finally settled by
arbitration in New York City before, and in accordance with the rules then
obtaining of, the Financial Industry Regulatory Authority (“FINRA”) or, if FINRA
declines to arbitrate the matter, the American Arbitration Association (the
“AAA”) in accordance with the commercial arbitration rules of the AAA.

(c) Notwithstanding the provisions of Section 10(b), and in addition to its
right to submit any dispute or controversy to arbitration, the Company or one of
its Affiliates may bring an action or special proceeding in a state or federal
court of competent jurisdiction sitting in the City of New York, whether or not
an arbitration proceeding has theretofore been or is ever initiated, for the
purpose of temporarily, preliminarily, or permanently enforcing the provisions
of the Restrictive Covenants, or to enforce an arbitration award, and, for the
purposes of this Section 10(c), the Employee (i) expressly consents to the
application of Section 10(d) to any such action or proceeding, (ii) agrees that
proof shall not be required that monetary damages for breach of the provisions
of the Restrictive Covenants or this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Counsel of Lazard Ltd as the Employee’s agent for service of process in
connection with any such action or proceeding, who shall promptly advise the
Employee of any such service of process by notifying the Employee at the last
address on file in the Company’s records.

 

6



--------------------------------------------------------------------------------

(d) The Employee and the Company hereby irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the City of New York over
any suit, action, or proceeding arising out of relating to or concerning this
Agreement that is not otherwise required to be arbitrated or resolved in
accordance with the provisions of Section 10(b). This includes any suit, action
or proceeding to compel arbitration or to enforce an arbitration award. The
Employee and the Company acknowledge that the forum designated by this
Section 10(d) has a reasonable relation to this Agreement, and to the Employee’s
relationship to the Company. Notwithstanding the foregoing, nothing herein shall
preclude the Company or the Employee from bringing any action or proceeding in
any other court for the purpose of enforcing the provisions of Sections 10(a),
10(b) or this Section 10(d). The agreement of the Employee and the Company as to
forum is independent of the law that may be applied in the action, and the
Employee and the Company agree to such forum even if the forum may under
applicable law choose to apply non-forum law. The Employee and the Company
hereby waive, to the fullest extent permitted by applicable law, any objection
which the Employee or the Company now or hereafter may have to personal
jurisdiction or to the laying of venue of any such suit, action or proceeding in
any court referred to in this Section 10(d). The Employee and the Company
undertake not to commence any action arising out of or relating to or concerning
this Agreement in any forum other than a forum described in this Section 10(d),
or, to the extent applicable, Section 10(b). The Employee and the Company agree
that, to the fullest extent permitted by applicable law, a final and
non-appealable judgment in any such suit, action or proceeding in any such court
shall be conclusive and binding upon the Employee and the Company.

 

  11. Authority of the Administrator.

The Administrator has the power, among others, to (a) interpret this Agreement,
(b) prescribe, amend and rescind rules and regulations relating to this
Agreement, and (c) make all other determinations deemed necessary or advisable
for the administration of this Agreement.

 

  12. Amendment.

Any modification, amendment or waiver to this Agreement that shall materially
impair the rights of the Employee with respect to the Lazard Fund Interests
shall require an instrument in writing to be signed (either in paper format or
electronically) by both parties hereto, except such a modification, amendment or
waiver made to cause the Lazard Fund Interests to comply with applicable law,
tax rules, stock exchange rules or accounting rules and which is made to
similarly situated employees. The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement. For the avoidance of doubt, the Administrator
shall have the authority to make immaterial modifications and amendments to this
Agreement without obtaining the Employee’s consent, provided that such
modifications and amendments do not materially impair the rights of the Employee
with respect to the Fund Interest Amount.

 

  13. Assignment

This Agreement shall not be assignable by the Employee. The parties agree that
any attempt by the Employee to delegate the Employee’s rights and duties
hereunder shall be null and void. The Company and its Affiliates shall be
permitted to assign the Company’s rights and obligations hereunder among one
another. In such case, this Agreement shall be binding upon and shall inure to
the benefit of any Affiliate or successor of the Company to which it is
assigned. As used in this Agreement, the term “Company” shall mean the Company
as hereinbefore defined in this Agreement and any permitted assignee to which
this Agreement is assigned.

 

7



--------------------------------------------------------------------------------

  14. Electronic Delivery.

In lieu of receiving documents in paper format, the Employee hereby agrees, to
the fullest extent permitted by law, to accept electronic delivery of any
documents that the Company or any Affiliate may be required to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
Award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with the Lazard
Fund Interests or any other prior or future Award (it being understood and
agreed that the Company or its Affiliates may, in their sole discretion, elect
to satisfy any delivery requirements electronically, in paper format, or a
combination of both methods). Electronic delivery of a document to the Employee
may be via a Company email system or by reference to a location on a Company
intranet or secure internet site to which the Employee has access.

 

  15. Compensation Recovery Policy.

The Employee acknowledges and agrees that the Employee and the Lazard Fund
Interests are subject to the Company’s Compensation Recovery Policy Applicable
to Named Executive Officers, as in effect as of the date hereof (a copy of which
has been provided to the Employee).

 

  16. Headings.

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

  17. Counterparts.

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on behalf of itself or its applicable Affiliate by
a duly authorized officer and the Employee has hereunto set the Employee’s hand.

 

LAZARD GROUP LLC By:  

 

  [Name]   [Title]  

 

  NAME

 

9



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

The Employee acknowledges that the grant of the Fund Interest Amount (and Lazard
Fund Interests related thereto) (as defined in the Agreement, and hereinafter in
this Appendix A, collectively, the “Award”) pursuant to the Restricted Lazard
Fund Interest Agreement (such agreement, the “Agreement”) confers a substantial
benefit upon the Employee, and agrees to the following covenants (the
“Restrictive Covenants”), which are designed, among other things, to protect the
interests of the Lazard Group LLC, a Delaware limited liability company (the
“Company”), and its Affiliates (collectively, the “Firm”) in its confidential
and proprietary information, trade secrets, customer and employee relationships,
orderly transition of responsibilities, and other legitimate business interests.
All capitalized terms used herein, to the extent not defined, shall have the
meaning set forth in the Lazard Ltd 2008 Incentive Compensation Plan. The
Employee acknowledges that the Award will be forfeited upon a violation by the
Employee of the Restrictive Covenants, and that, pursuant to the Agreement, the
Firm may seek injunctive relief in order to enforce the Restrictive Covenants:

(a) Confidential Information. The Employee shall not at any time (whether prior
to or following the Employee’s Termination of Employment) disclose or use for
the Employee’s own benefit or purposes or the benefit or purposes of any other
person, corporation or other business organization or entity, other than the
Firm, any trade secrets, information, data, or other confidential or proprietary
information relating to the customers, developments, programs, plans or business
and affairs of the Firm; provided that the foregoing shall not apply to
information that is not unique to the Firm or that is generally known to the
industry or the public other than as a result of the Employee’s breach of this
Restrictive Covenant or as required pursuant to an order of a court,
governmental agency or other authorized tribunal (provided that the Employee
shall provide the Firm prior written notice of any such required disclosure).
The Employee agrees that upon the Employee’s Termination of Employment, the
Employee or, in the event of the Employee’s death, the Employee’s heirs or
estate at the request of the Firm, shall return to the Firm immediately all
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Firm. Without
limiting the foregoing, the existence of, and any information concerning, any
dispute between the Employee and the Firm shall be subject to the terms of this
Paragraph (a), except that the Employee may disclose information concerning such
dispute to the arbitrator or court that is considering such dispute, and to the
Employee’s legal counsel, spouse or domestic partner, and tax and financial
advisors (provided that such persons agree not to disclose any such
information).

(b) Non-Competition. The Employee acknowledges and recognizes the highly
competitive nature of the businesses of the Firm. The Employee further
acknowledges that the Employee has been and shall be provided with access to
sensitive and proprietary information about the clients, prospective clients,
knowledge capital and business practices of the Firm, and has been and shall be
provided with the opportunity to develop relationships with clients, prospective
clients, consultants, employees, representatives and other agents of the Firm,
and the Employee further acknowledges that such proprietary information and
relationships are extremely valuable assets in which the Firm has invested and
shall continue to invest substantial time, effort and expense. The Employee
agrees that while employed by the Firm and thereafter until (i) (A) three months
after the Employee’s date of Termination of Employment for any reason other than
a termination by the Firm without Cause or (B) one month after

 

A-1



--------------------------------------------------------------------------------

the date of the Employee’s Termination of Employment by the Firm without Cause
(in either case, the date of such Termination of Employment, the “Date of
Termination”) or (ii) the end of any longer period during which any similar
covenants would be applicable to the Employee pursuant to any other agreement
(other than an award agreement evidencing previously granted equity-based, fund
interest, deferred cash or similar awards (collectively, the “Prior Awards”))
between the Employee and the Firm (such period, the “Non-compete Restriction
Period”), the Employee shall not, directly or indirectly, on the Employee’s
behalf or on behalf of any other person, firm, corporation, association or other
entity, as an employee, director, advisor, partner, consultant or otherwise,
provide services or perform activities for, or acquire or maintain any ownership
interest in, a “Competitive Enterprise”. For purposes of the Agreement,
including this Appendix A, “Competitive Enterprise” shall mean a business (or
business unit) that (x) engages in any activity or (y) owns or controls a
significant interest in any entity that engages in any activity, that in either
case, competes anywhere with any activity that is similar to an activity in
which the Firm is engaged up to and including the Employee’s Date of
Termination. Notwithstanding anything in this Appendix A, the Employee shall not
be considered to be in violation of the Restrictive Covenants solely by reason
of owning, directly or indirectly, any stock or other securities of a
Competitive Enterprise (or comparable interest, including a voting or profit
participation interest, in any such Competitive Enterprise) if the Employee’s
interest does not exceed 5% of the outstanding capital stock of such Competitive
Enterprise (or comparable interest, including a voting or profit participation
interest, in such Competitive Enterprise). The Employee acknowledges that the
Firm is engaged in business throughout the world. Accordingly, and in view of
the nature of the Employee’s position and responsibilities, the Employee agrees
that the provisions of this Paragraph (b) shall be applicable to each
jurisdiction, foreign country, state, possession or territory in which the Firm
may be engaged in business while the Employee is providing services to the Firm.

(c) Nonsolicitation of Clients. The Employee hereby agrees that during the
Non-compete Restriction Period, the Employee shall not, in any manner, directly
or indirectly, (i) Solicit a Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Firm, to the
extent the Employee is soliciting a Client to provide them with services the
performance of which would violate Paragraph (b) above if such services were
provided by the Employee, or (ii) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and a Client. For
purposes of the Agreement, including this Appendix A, the term “Solicit” means
any direct or indirect communication of any kind whatsoever, regardless of by
whom initiated, inviting, advising, persuading, encouraging or requesting any
person or entity, in any manner, to take or refrain from taking any action, and
the term “Client” means any client or prospective client of the Firm to whom the
Employee provided services, or for whom the Employee transacted business, or
whose identity became known to the Employee in connection with the Employee’s
relationship with or employment by the Firm, whether or not the Firm has been
engaged by such Client pursuant to a written agreement; provided that an entity
which is not a client of the Firm shall be considered a “prospective client” for
purposes of this sentence only if the Firm made a presentation or written
proposal to such entity during the 12-month period preceding the Date of
Termination or was preparing to make such a presentation or proposal at the time
of the Date of Termination.

(d) No Hire of Employees. The Employee hereby agrees that while employed by the
Firm and thereafter until (i) six months after the Date of Termination for any
reason or (ii) the end of any longer period during which any similar covenants
would be applicable to the Employee pursuant to any other agreement (other than
an award agreement evidencing any Prior Awards) between the Employee and the
Firm (such period, the “No Hire Restriction Period”), the Employee shall not,
directly or indirectly, for himself or on behalf of any third party at any time
in any manner, Solicit, hire, or otherwise cause any

 

A-2



--------------------------------------------------------------------------------

employee who is at the associate level or above (including, without limitation,
managing directors), officer or agent of the Firm to apply for, or accept
employment with, any Competitive Enterprise, or to otherwise refrain from
rendering services to the Firm or to terminate his or her relationship,
contractual or otherwise, with the Firm, other than in response to a general
advertisement or public solicitation not directed specifically to employees of
the Firm.

(e) Nondisparagement. The Employee shall not at any time (whether prior to or
following the Employee’s Termination of Employment), and shall instruct the
Employee’s spouse or domestic partner, parents, and any of their lineal
descendants (it being agreed that in any dispute between the parties regarding
whether the Employee breached such obligation to instruct, the Firm shall bear
the burden of demonstrating that the Employee breached such obligation) not to,
make any comments or statements to the press, employees of the Firm, any
individual or entity with whom the Firm has a business relationship or any other
person, if such comment or statement is disparaging to the Firm, its reputation,
any of its affiliates or any of its current or former officers, members or
directors, except for truthful statements as may be required by law.

(f) Notice of Termination Required. The Employee agrees to provide a period of
advance written notice to the Firm prior to the Employee’s Termination of
Employment equal to (i) three months or (ii) any longer notice period required
pursuant to any other agreement (other than an award agreement evidencing any
Prior Awards) between the Employee and the Firm. The Employee hereby agrees
that, if, during the applicable period after the Employee has provided notice of
termination to the Firm or prior thereto, the Employee enters (or has entered
into) a written agreement to provide services or perform activities for a
Competitive Enterprise that would violate Paragraph (b) if performed during the
Non-compete Restriction Period, such action shall be deemed a violation of this
Paragraph (f).

(g) Restrictive Covenants Generally. If any of the Restrictive Covenants is
finally held to be invalid, illegal or unenforceable (whether in whole or in
part), such Restrictive Covenant shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability and the
remaining such Restrictive Covenants shall not be affected thereby; provided,
however, that if any of such Restrictive Covenants is finally held to be
invalid, illegal or unenforceable because it exceeds the maximum scope
determined to be acceptable to permit such provision to be enforceable, such
Restrictive Covenant shall be deemed to be modified to the minimum extent
necessary to modify such scope in order to make such provision enforceable
hereunder. The Employee hereby agrees that prior to accepting employment with
any other person or entity during his period of service with the Firm or during
the Non-compete Restriction Period or the No Hire Restriction Period, the
Employee shall provide such prospective employer with written notice of the
provisions of this Appendix A, with a copy of such notice delivered no later
than the date of the Employee’s commencement of such employment with such
prospective employer, to the General Counsel of the Company. The Employee
acknowledges and agrees that the terms of the Restrictive Covenants: (i) are
reasonable in light of all of the circumstances, (ii) are sufficiently limited
to protect the legitimate interests of the Firm, (iii) impose no undue hardship
on the Employee and (iv) are not injurious to the public. The Employee
acknowledges and agrees that the Employee’s breach of the Restrictive Covenants
will cause the Firm irreparable harm, which cannot be adequately compensated by
money damages. The Employee also agrees that the Firm shall be entitled to
injunctive relief for any actual or threatened violation of any of the
Restrictive Covenants in addition to any other remedies it may have, including,
without limitation, money damages and forfeiture of the Award. The Employee
further acknowledges that, except as provided in Paragraph (h), the Restrictive
Covenants and notice period requirements set forth herein shall operate
independently of, and not instead of, any other restrictive covenants or notice
period requirements to which the Employee is subject pursuant to other plans and
agreements involving the Firm.

 

A-3



--------------------------------------------------------------------------------

(h) Other Restrictive Covenants. The Employee acknowledges that, in the event
that the Employee is subject to an employment contract, the Restrictive
Covenants set forth in this Appendix A constitute a supplement to such
employment contract and will be entirely governed by the distinct and specific
provisions of this Appendix A. The Employee acknowledges that the Restrictive
Covenants set forth in this Appendix A shall supersede and are in full
substitution for any and all prior restrictive covenants included in any award
agreement evidencing any Prior Awards by which the Employee is bound, and this
Paragraph (h) shall constitute a valid amendment to such award agreements.

 

A-4